Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species invention. 
The species groupings are as follows:
Claims 1-8 and 15-20, where the independent claim is directed to generating a control flow, user graphics and user interfaces that are identical to a first and second physical interface; displaying a status of the interfaces on a dash board, receiving a selection for the generated user interfaces and modifying the selected user interface based on inputted manipulations. 
Claims 9-11 and 21, where the independent claim is directed to distributing execution of a machine learning program over first and second UI units, receiving by a UI unit operational information about another UI unit, determine rules by the UI units, and downloading those rules to a terminal unit to control a device based on those rules. 
Claims 12-14, where the independent claim is directed to selecting a UI unit by obtaining performance metrics from UI units, executing a machine learning model on the selected UI unit, obtaining by the selected UI unit operation information from a UI unit to determine a rule about operation of the controlled apparatus. 
The species are independent or distinct because each describes separate and distinct processes (I. describes generating GUI to display on a dashboard for selection and manipulation; II. describes determining rules by UI units to be downloaded onto a terminal unit; III. describes utilizing performance metrics to select a UI unit).
In addition, these species are not obvious variants of each other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably distinct species have acquired a separate status in the art in view of their different classification.  
The species or groupings of patentably distinct species have acquired a separate status in the art due to their recognized divergent subject matter.  
The species or groupings of patentably distinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456